■ Johnson Justice,
tnquired if the schedule was filed within forty days from the passing of the act of 1823, and it \yas answered that the act passed the 20th of December and the schedule was filed on the 27th, only six days afterwards.
The counsel for the defendant were stopped by the court; and on a future day, the court, without delivering any *107formal opinion, stated that they agreed in opinion with that expressed by the court below, and dismissed the motioit.
King and Gadsden for the motion.
Prioleau and Holmes, contra.